Case: 12-11122      Document: 00512527981         Page: 1    Date Filed: 02/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                    No. 12-11122                         February 10, 2014
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

MANASSEH PHILIP,

                                                 Defendant−Appellant.




                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:11-CR-361-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       The attorney appointed to represent Manasseh Philip has moved for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11122    Document: 00512527981     Page: 2   Date Filed: 02/10/2014


                                 No. 12-11122

leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Philip has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein as well as Philip’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED.      See 5TH CIR. R. 42.2.      Philip’s motion for appointment of
substitute counsel is DENIED.




                                       2